EXHIBIT 10.3

 

EXECUTION COPY

 

AMENDMENT AND RESTATEMENT AGREEMENT dated as of April 22, 2004 (this
“Agreement”), among ON SEMICONDUCTOR CORPORATION (formerly known as SCG HOLDING
CORPORATION) (“Holdings”), SEMICONDUCTOR COMPONENTS INDUSTRIES, LLC (the
“Borrower”), the LENDERS party hereto and JPMORGAN CHASE BANK (formerly known as
THE CHASE MANHATTAN BANK), as administrative agent (the “Administrative Agent”),
under the Credit Agreement dated as of August 4, 1999, as amended and restated
as of November 25, 2003 (as amended, supplemented and modified and in effect on
the date hereof, the “Existing Credit Agreement”), among Holdings, the Borrower,
the lenders party thereto and the Administrative Agent.

 

WHEREAS Holdings and the Borrower have requested, and the Restatement Lenders
and the Administrative Agent have agreed, upon the terms and subject to the
conditions set forth herein, that (a) the Renewing Tranche E Lenders referred to
below and the Additional Tranche F Lenders referred to below extend credit in
the form of Tranche F Term Loans on the Restatement Effective Date in an
aggregate principal amount equal to $320,517,162.22, (b) the Renewing Revolving
Lenders referred to below and the Additional Revolving Lenders referred to below
extend credit in the form of Revolving Commitments on the Restatement Effective
Date in an aggregate principal amount equal to $25,000,000 and (c) the Existing
Credit Agreement be amended and restated as provided herein.

 

NOW, THEREFORE, Holdings, the Borrower, the Restatement Lenders and the
Administrative Agent hereby agree as follows:

 

SECTION 1. Defined Terms. Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Restated Credit Agreement
referred to below. As used in this Agreement, “Restatement Lenders” means, at
any time, (a) the Required Lenders under (and as defined in) the Existing Credit
Agreement, (b) the Renewing Tranche E Lenders referred to below, (c) the
Additional Tranche F Lenders referred to below, (d) the Renewing Revolving
Lenders referred to below, and (e) the Additional Revolving Lenders referred to
below.

 

SECTION 2. Restatement Effective Date. (a) The transactions provided for in
Sections 3, 4 and 5 hereof shall be consummated at a closing to be held on the
Restatement Effective Date at the offices of Cravath, Swaine & Moore LLP, or at
such other time and place as the parties hereto shall agree upon.

 

(b) The “Restatement Effective Date” shall be specified by the Borrower, and
shall be a date, not later than April 22, 2004, as of which all the conditions
set forth or referred to in Section 6 hereof shall have been satisfied. The
Borrower, by giving not less than one Business Day’s written notice, (i) shall
propose a date as the Restatement Effective Date to the Administrative Agent and
(ii) may change a previously proposed date for the Restatement Effective Date,
provided that the Borrower agrees that the

 



--------------------------------------------------------------------------------

provisions of Section 2.16 of the Restated Credit Agreement shall apply in the
event of any such change. The Administrative Agent shall notify the Restatement
Lenders of the proposed date. This Agreement shall terminate at 5:00 p.m., New
York City time, on April 22, 2004, if the Restatement Effective Date shall not
have occurred at or prior to such time.

 

SECTION 3. Tranche F Term Loans. (a) Subject to the terms and conditions set
forth herein, each Person identified on Schedule I hereto as a Tranche F Lender
(a “Tranche F Lender”) agrees to make Tranche F Term Loans to the Borrower on
the Restatement Effective Date in an aggregate principal amount not exceeding
its Tranche F Commitment. A Tranche F Lender’s “Tranche F Commitment” means its
commitment to make Tranche F Term Loans hereunder, expressed as an amount
representing the maximum aggregate principal amount of Tranche F Term Loans to
be made by such Tranche F Lender, as set forth in Schedule I hereto. The Tranche
F Commitments are several and no Tranche F Lender will be responsible for any
other Tranche F Lender’s failure to make Tranche F Term Loans. The Tranche F
Term Loans shall be made in the manner contemplated by paragraphs (c) and (d) of
this Section.

 

(b) Each Person that holds an existing Tranche E Term Loan (an “Existing Tranche
E Lender”) that executes this Agreement specifically in the capacity of a
“Renewing Tranche E Lender” on a signature page hereto (a “Renewing Tranche E
Lender”) will be deemed on the Restatement Effective Date to have agreed to the
terms of this Agreement and to have a Tranche F Commitment in its capacity as a
Renewing Tranche E Lender equal to the lesser of its Tranche F Commitment set
forth on Schedule I hereto and the outstanding principal amount of its Tranche E
Term Loans immediately prior to the Restatement Effective Date (its “Existing
Term Loans”). Each Existing Tranche E Lender that executes this Agreement
specifically in the capacity of a Consenting Lender on a signature page hereto
and does not have a Tranche F Commitment set forth on Schedule I hereto (such
Lender, a “Consenting Tranche E Lender”) shall be deemed on the Restatement
Effective Date to have consented to this Agreement but shall not have any
commitment to make Tranche F Term Loans. Each Tranche F Lender (other than a
Renewing Tranche E Lender in its capacity as such) is referred to herein as an
“Additional Tranche F Lender”, it being understood that, if a Tranche F Lender
is both a Renewing Tranche E Lender and an Additional Tranche F Lender, then (i)
its Tranche F Commitment in its capacity as a Renewing Tranche E Lender shall
equal the outstanding principal amount of its Existing Term Loans and (ii) its
Tranche F Commitment in its capacity as an Additional Tranche F Lender shall
equal the excess of its total Tranche F Commitment over the outstanding
principal amount of its Existing Term Loans.

 

(c) The Tranche F Term Loans to be made by each Renewing Tranche E Lender on the
Restatement Effective Date shall be made by converting Indebtedness represented
by the outstanding principal amount of its Existing Term Loans (not exceeding
its Tranche F Commitment) to, and exchanging such Indebtedness for, Tranche F
Term Loans in an equal principal amount (on a net basis without requiring any
transfer of funds), and such Indebtedness shall remain outstanding under the
Restated Credit Agreement as Tranche F Term Loans. The Tranche F Term Loans to
be made by

 

2



--------------------------------------------------------------------------------

each Additional Tranche F Lender on the Restatement Effective Date shall be made
by transferring funds to the Administrative Agent, in the manner contemplated by
Section 2.06 of the Restated Credit Agreement, in an amount equal to such
Additional Tranche F Lender’s Tranche F Commitment (in its capacity as an
Additional Tranche F Lender).

 

(d) Tranche F Term Loans shall be made on the Restatement Effective Date as ABR
Borrowings. The provisions of Sections 2.02 and 2.06 of the Restated Credit
Agreement shall apply for all purposes of making the Tranche F Term Loans,
except as otherwise provided herein.

 

(e) The Borrower hereby irrevocably authorizes and directs the Administrative
Agent to apply the proceeds of the Tranche F Term Loans received by the
Administrative Agent on the Restatement Effective Date to prepay, pursuant to
Section 2.11(a) of the Existing Credit Agreement, the Tranche E Term Loans
outstanding as of such date (other than those converted to and exchanged for
Tranche F Term Loans as provided above). On the Restatement Effective Date, the
Borrower shall pay, without applying the proceeds of the Tranche F Term Loans,
the accrued and unpaid interest on the Tranche E Term Loans (including those
converted to and exchanged for Tranche F Term Loans as provided above) and any
other amounts (including amounts under Section 2.16 of the Existing Credit
Agreement) owing in respect of the Tranche E Term Loans. The conversion and
exchange of all or any portion of a Tranche E Term Loan for a Tranche F Term
Loan shall be treated as a repayment thereof for purposes of Section 2.16 of the
Existing Credit Agreement.

 

(f) Unless the Administrative Agent shall have received notice from an
Additional Tranche F Lender prior to the Restatement Effective Date that such
Additional Tranche F Lender will not make available to the Administrative Agent
such Additional Tranche F Lender’s share of such Tranche F Term Loan Borrowing,
the Administrative Agent may assume that such Additional Tranche F Lender has
made such share available on such date in accordance with this Section and may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if any Additional Tranche F Lender has in fact defaulted
in making its share of such Tranche F Term Loan Borrowing, then the applicable
Additional Tranche F Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such defaulted amount (to the extent so
advanced by the Administrative Agent on behalf of such defaulting Additional
Tranche F Lender), together with interest on such amount at the interest rate
applicable to ABR Loans from the Restatement Effective Date to the date of
payment. Upon any such payment by the Borrower, the Borrower shall have the
right, at the defaulting Additional Tranche F Lender’s expense, upon notice to
the defaulting Additional Tranche F Lender and to the Administrative Agent, to
require such defaulting Additional Tranche F Lender to transfer and assign
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04 of the Restated Credit Agreement) all its interests, rights and
obligations as an Additional Tranche F Lender under the Restated Credit
Agreement to another financial institution which shall assume such interests,
rights and obligations, provided that (i) no such assignment shall conflict with
any law, rule or regulation or order of any Governmental Authority and (ii) the

 

3



--------------------------------------------------------------------------------

assignee shall pay, in immediately available funds on the date of such
assignment, (A) to the Administrative Agent, (1) the outstanding principal of,
and interest accrued to the date of payment on, the defaulted amount of the
Tranche F Term Loans advanced by the Administrative Agent on the defaulting
Additional Tranche F Lender’s behalf under the Restated Credit Agreement that
was not paid by the Borrower to the Administrative Agent pursuant to the
preceding sentence and (2) all other amounts accrued for the Administrative
Agent’s account or owed to it under the Restated Credit Agreement in respect of
such defaulted amount of Tranche F Term Loans and (B) to the Borrower, the
outstanding principal of, and interest accrued to the date of payment on, the
defaulted amount of the Tranche F Term Loans that the Borrower paid to the
Administrative Agent pursuant to the preceding sentence.

 

SECTION 4. Revolving Facility. (a) Subject to the terms and conditions set forth
herein, each Person identified on Schedule I hereto as a Revolving Lender agrees
that, effective on the Restatement Effective Date, it shall have a Revolving
Commitment under the Restated Credit Agreement as set forth on Schedule I.

 

(b) Each Person that has a “Revolving Commitment” under, and as defined in, the
Existing Credit Agreement immediately prior to the Restatement Effective Date
and that is identified on Schedule I hereto as a Revolving Lender is referred to
herein as a “Renewing Revolving Lender”. Each Person that is identified on
Schedule I hereto as a Revolving Lender and is not a Renewing Revolving Lender
is referred to herein as an “Additional Revolving Lender”. Each Person that
executes this Agreement specifically as a Consenting Revolving Lender on a
signature page hereto that has a “Revolving Commitment” under, and as defined
in, the Existing Credit Agreement, and does not have a Revolving Commitment set
forth on Schedule I hereto (such Lender, a “Consenting Revolving Lender”) shall
be deemed on the Restatement Effective Date to have consented to this Agreement
but shall not have a Revolving Commitment under the Restated Credit Agreement.

 

(c) Effective on the Restatement Effective Date, all “Revolving Commitments”
under, and as defined in, the Existing Credit Agreement shall be terminated and
replaced by the Revolving Commitments under the Restated Credit Agreement as
provided in paragraph (a) above. On the Restatement Effective Date, the Borrower
shall (i) prepay all outstanding “Revolving Loans” under, and as defined in, the
Existing Credit Agreement (subject to paragraph (d) below), (ii) pay all accrued
and unpaid interest on the “Revolving Loans” under, and as defined in, the
Existing Credit Agreement and (iii) pay all fees and other amounts (including
amounts under Section 2.16 of the Existing Credit Agreement) owing to the
“Revolving Lenders” under, and as defined in, the Existing Credit Agreement. In
addition, effective on the Restatement Effective Date, each “Revolving Lender”
under, and as defined in, the Existing Credit Agreement shall be released from
all its obligations under Sections 2.04 and 2.05 of the Existing Credit
Agreement in respect of outstanding Swingline Loans and Letters of Credit, it
being understood that such obligations shall be reallocated to the Revolving
Lenders under the Restated Credit Agreement ratably in accordance with their
Revolving Commitments.

 

4



--------------------------------------------------------------------------------

(d) The Borrower may elect to finance amounts payable by it under paragraph (c)
above (or otherwise payable by it hereunder) by borrowing Revolving Loans under
the Restated Credit Agreement on the Restatement Effective Date, subject to the
terms and conditions of this Agreement and the Restated Credit Agreement. In
such event, the Borrower shall give a Borrowing Notice in accordance with
Section 2.03 of the Restated Credit Agreement, and such Revolving Loans shall be
made in accordance with the Restated Credit Agreement subject to the terms and
conditions of this Agreement and the Restated Credit Agreement. In such event,
any Revolving Loans required to be made by a Renewing Revolving Lender on the
Restatement Effective Date (at the option of such Renewing Revolving Lender) may
be made by converting such Renewing Revolving Lender’s outstanding “Revolving
Loans” under, and as defined in, the Existing Credit Agreement to Revolving
Loans under the Restated Credit Agreement, to the extent of such outstanding
“Revolving Loans”. Otherwise, the provisions of Sections 2.02 and 2.06 of the
Restated Credit Agreement shall apply for all purposes of making such Revolving
Loans (regardless of whether the conditions set forth herein are satisfied or
the Restated Credit Agreement shall become effective).

 

SECTION 5. Amendment and Restatement of the Existing Credit Agreement; Loans and
Letters of Credit; Amendment of Security Documents. (a) Effective on the
Restatement Effective Date, the Existing Credit Agreement (excluding the
annexes, schedules and exhibits thereto that are not attached as part of Exhibit
A hereto) is hereby amended and restated to read in its entirety as set forth in
Exhibit A hereto (the “Restated Credit Agreement”). From and after the
effectiveness of such amendment and restatement, the terms “Agreement”, “this
Agreement”, “herein”, “hereinafter”, “hereto”, “hereof” and words of similar
import, as used in the Restated Credit Agreement, shall, unless the context
otherwise requires, refer to the Existing Credit Agreement as amended and
restated in the form of the Restated Credit Agreement, and the term “Credit
Agreement”, as used in the other Loan Documents, shall mean the Restated Credit
Agreement.

 

(b) All Swingline Loans and Letters of Credit outstanding under the Existing
Credit Agreement on the Restatement Effective Date shall continue to be
outstanding under the Restated Credit Agreement, and on and after the
Restatement Effective Date, the terms of the Restated Credit Agreement will
govern the rights and obligations of Holdings, the Borrower, the Lenders, the
applicable Issuing Bank and the Administrative Agent with respect thereto.

 

(c) Effective on the Restatement Effective Date, (i) each Lender under, and as
defined in, the Existing Credit Agreement that is not a Tranche F Lender or
Revolving Lender as defined herein shall be released from all its obligations
under the Existing Credit Agreement and shall not have any obligations under the
Restated Credit Agreement, and (ii) each Tranche F Lender and Revolving Lender
as defined herein shall be deemed to be a party to the Restated Credit
Agreement, together with Holdings, the Borrower and the Administrative Agent,
and the Restated Credit Agreement shall govern the rights and obligations of the
parties hereto with respect to the Tranche F Term Loans and Revolving
Commitments; provided that the foregoing shall not be construed to discharge or
release the Borrower from any obligations owed to any Lenders under the

 

5



--------------------------------------------------------------------------------

Existing Credit Agreement that cease to be Lenders under the Restated Credit
Agreement, including obligations under Sections 2.15, 2.16, 2.17 or 9.03
thereof.

 

(d) The parties thereto that are Lenders under, and as defined in, the Existing
Credit Agreement hereby waive any requirement under the Existing Credit
Agreement of notice of prepayment of Loans or termination of Commitments under
the Existing Credit Agreement provided for herein.

 

(e) The Restatement Lenders hereby consent to the amendment of the Security
Documents to implement the provisions of the Restated Credit Agreement.

 

SECTION 6. Conditions. The consummation of the transactions set forth in
Sections 3, 4 and 5 of this Agreement shall be subject to the satisfaction of
the following conditions precedent:

 

(a) The Administrative Agent (or its counsel) shall have received from each of
Holdings, the Borrower and the Restatement Lenders either (i) a counterpart of
this Agreement signed on behalf of such party or (ii) written evidence
satisfactory to the Administrative Agent (which may include facsimile
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement.

 

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Restatement
Effective Date) of each of (i) Cleary, Gottlieb, Steen & Hamilton, counsel for
the Borrower, substantially in the form of Exhibit B-1, (ii) Gust Rosenfeld
P.L.C., Arizona local counsel for the Borrower, substantially in the form of
Exhibit B-2, and (iii) Hinckley, Allen & Snyder LLP, Rhode Island local counsel
for the Borrower, substantially in the form of Exhibit B-3, and, in the case of
each such opinion required by this paragraph, covering such other matters
relating to the Loan Parties, the Loan Documents or the Restatement Transactions
as the Restatement Lenders shall reasonably request. The Borrower hereby
requests such counsel to deliver such opinions.

 

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of each Loan Party, the
authorization of the Restatement Transactions and any other customary legal
matters relating to the Loan Parties, the Loan Documents or the Restatement
Transactions, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.

 

(d) Each of the conditions set forth in Section 4.02 of the Restated Credit
Agreement shall be satisfied, and the Administrative Agent shall have received a
certificate, dated the Restatement Effective Date and signed by the President, a
Vice President or a Financial Officer of the Borrower, confirming satisfaction
of

 

6



--------------------------------------------------------------------------------

the conditions set forth in paragraphs (a) and (b) of Section 4.02 of the
Restated Credit Agreement.

 

(e) The Administrative Agent shall have received all fees and other amounts due
and payable in connection with this Agreement and the Existing Credit Agreement
on or prior to the Restatement Effective Date, including, to the extent invoiced
in writing at least two Business Days prior to the Restatement Effective Date,
reimbursement or payment of all reasonable documented out-of-pocket expenses
(including fees, charges and disbursements of counsel) required to be reimbursed
or paid by any Loan Party hereunder or under any other Loan Document.

 

(f) The Collateral and Guarantee Requirement shall be satisfied after giving
effect to the Restatement Transactions, and in connection therewith the
Administrative Agent shall have received (i) a completed Perfection Certificate
with respect to the Loan Parties (including the Subsidiaries party to the
Reaffirmation Agreement) dated the Restatement Effective Date and signed by an
executive officer or Financial Officer of the Borrower, together with all
attachments contemplated thereby, (ii) the results of a search of the Uniform
Commercial Code (or equivalent) filings made with respect to the Loan Parties
(including the Subsidiaries party to the Reaffirmation Agreement) in the
jurisdictions contemplated by the Perfection Certificate and the copies of the
financing statements (or similar documents) disclosed by such research and
evidence reasonably satisfactory to the Administrative Agent that the Liens
indicated by such financing statements (or similar documents) are expressly
permitted by the Restated Credit Agreement, (iii) all documents and instruments,
including Uniform Commercial Code financing statements, required by law or
reasonably requested by the Collateral Agent to be filed, registered or recorded
to create the Liens intended to be created by the Security Agreement and the
Pledge Agreement (including any supplements thereto), after giving effect to the
Restatement Transactions, and perfect such Liens to the extent required by, and
with the priority required by, the Security Agreement and the Pledge Agreement
and (iv) (A) amendments to each Mortgage with respect to each Mortgaged Property
and each Restatement Mortgaged Property providing that the Tranche F Term Loans
(in addition to the other Obligations) shall be secured by a Lien on each such
Mortgaged Property and Restatement Mortgaged Property, as the case may be, (B)
endorsements to existing policy or policies of title insurance issued by a
nationally recognized title insurance company, insuring the Lien of each such
Mortgage as amended so remains a valid first Lien on the Mortgaged Property or
Restatement Mortgaged Property, as the case may be, described therein, free of
any other Liens except as expressly permitted by Section 6.02 of the Restated
Credit Agreement, together with such endorsements, coinsurance and reinsurance
as the Collateral Agent or the Restatement Lenders may reasonably request and
(C) such surveys, abstracts, appraisals, legal opinions and other documents as
the Collateral Agent or the Restatement Lenders may reasonably request with
respect to any such Mortgage or Mortgaged Property or Restatement Mortgaged
Property, as the case may be.

 

7



--------------------------------------------------------------------------------

(g) A Reaffirmation Agreement substantially in the form of Exhibit C hereto
shall have been executed and delivered by each party thereto.

 

The Administrative Agent shall notify the Borrower and the Restatement Lenders
of the Restatement Effective Date, and such notice shall be conclusive and
binding. Notwithstanding the foregoing, the consummation of the transactions set
forth in Sections 3, 4 and 5 of this Agreement and the obligations of the
Tranche F Lenders to make Tranche F Term Loans and the Revolving Commitments of
the Revolving Lenders provided for herein shall not become effective unless each
of the foregoing conditions is satisfied at or prior to 5:00 p.m., New York City
time, on April 22, 2004 (and, in the event such conditions are not so satisfied
or waived, this Agreement shall terminate at such time).

 

SECTION 7. Effectiveness; Counterparts; Amendments. This Agreement shall become
effective when copies hereof which, when taken together, bear the signatures of
Holdings, the Borrower, the Administrative Agent and the Restatement Lenders
shall have been received by the Administrative Agent. This Agreement may not be
amended nor may any provision hereof be waived except pursuant to a writing
signed by Holdings, the Borrower, the Administrative Agent and the Restatement
Lenders. This Agreement may be executed in two or more counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute a single contract. Delivery of an executed counterpart of a signature
page of this Agreement by facsimile or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

SECTION 8. No Novation. This Agreement shall not extinguish the Loans
outstanding under the Existing Credit Agreement, except to the extent actually
prepaid as provided herein. The provisions of Sections 2.15, 2.16, 2.17 and 9.03
of the Existing Credit Agreement will continue to be effective as to all matters
arising out of or in any way related to facts or events existing or occurring
prior to the Restatement Effective Date. This Agreement shall be a Loan Document
for all purposes.

 

SECTION 9. Notices. All notices hereunder shall be given in accordance with the
provisions of Section 9.01 of the Restated Credit Agreement or, in the case of a
notice to any Tranche E Lender, in accordance with Section 9.01 of the Existing
Credit Agreement.

 

SECTION 10. Applicable Law; Waiver of Jury Trial. (A) THIS AGREEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

(B) EACH PARTY HERETO HEREBY AGREES AS SET FORTH IN SECTION 9.10 OF THE RESTATED
CREDIT AGREEMENT AS IF SUCH SECTION WERE SET FORTH IN FULL HEREIN.

 

8



--------------------------------------------------------------------------------

SECTION 11. Headings. The Section headings used herein are for convenience of
reference only, are not part of this Agreement and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Agreement.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

ON SEMICONDUCTOR CORPORATION,

By

  /s/    DONALD A. COLVIN        

Name:

  Donald A. Colvin

Title:

  Senior Vice President and
Chief Financial Officer

SEMICONDUCTOR COMPONENTS

INDUSTRIES, LLC,

By

  /s/    DONALD A. COLVIN        

Name:

  Donald A. Colvin

Title:

  Senior Vice President and
Chief Financial Officer

 



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, as

Administrative Agent,

By

  /s/    EDMOND DEFOREST        

Name:

  Edmond DeForest

Title:

  Vice President

 



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE AMENDMENT
AND RESTATEMENT AGREEMENT AMONG ON SEMICONDUCTOR CORPORATION, SEMICONDUCTOR
COMPONENTS INDUSTRIES, LLC, THE LENDERS PARTY THERETO AND JPMORGAN CHASE BANK,
AS ADMINISTRATIVE AGENT Name of Institution *: JPMORGAN CHASE BANK

Executing solely as a Consenting Tranche E Lender:

By

   

Name:

   

Title:

   

Executing as a Renewing Tranche E Lender:

By

  /s/    EDMOND DEFOREST        

Name:

  Edmond DeForest

Title:

  Vice President

Executing as an Additional Tranche F Lender:

By

  /s/    EDMOND DEFOREST        

Name:

  Edmond DeForest

Title:

  Vice President

--------------------------------------------------------------------------------

* Each Institution must sign separately in each capacity in which it is agreeing
to the terms of this Agreement. Each institution that is a Lender under the
Existing Credit Agreement who is not a Renewing Tranche E Lender or a Renewing
Revolving Lender, may nevertheless consent to the terms of this Agreement by
signing solely in the capacity of a Consenting Tranche E Lender or a Consenting
Revolving Lender, as applicable.

 



--------------------------------------------------------------------------------

Executing solely as a Consenting Revolving Lender:

By

   

Name:

   

Title:

   

Executing as a Revolving Lender:

By

   

Name:

   

Title:

   

 

[Not included in this filing are numerous signature pages for the numerous banks
that are Lenders under the Credit Agreement.]

 



--------------------------------------------------------------------------------

SCHEDULES AND EXHIBITS

 

Schedules      Schedule I    Commitments Exhibits      Exhibit A    Amended and
Restated Credit Agreement Exhibit B-1    Form of Opinion of Cleary, Gottlieb,
Steen & Hamilton Exhibit B-2    Form of Opinion of Gust Rosenfeld P.L.C.
Exhibit B-3    Form of Opinion of Hinckley, Allen & Snyder LLP Exhibit C    Form
of Reaffirmation Agreement

 